Citation Nr: 0908699	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran had active military service between July 1944 and 
June 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2006, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board notes that the Veteran submitted a personal 
statement in March 2006.  All information in this letter was 
duplicative of information already alleged and reviewed by 
the RO.  The letter, therefore, is not 'pertinent' to the 
appeal, in the sense that there is a right to review of the 
letter by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2008).  In October 2006, the Veteran submitted 
pertinent VA treatment records and waived RO consideration of 
this evidence in the first instance.  Hence, the Board will 
consider all evidence of record in adjudicating this appeal, 
regardless of when that evidence was submitted.  Id.  

In a November 2006 decision, the Board adjudicated the issue 
on appeal.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In March 2008, 
the Court granted a Joint Motion of the Veteran and VA's 
Office of General Counsel (the Parties), vacating the 
November 2006 decision and remanding the matter to the Board 
for compliance with the Joint Motion.  

In the Joint Motion, the Parties agreed that remand of this 
issue to the Board was required for the Board to explain its 
analysis of the Veteran's lay statements alleging the 
diagnosis of coccidioidomycosis in 1971 and its relationship 
to his military service in the San Joaquin Valley, 
California.  Joint motion at 4.  Additionally, the Parties 
agreed that the Board should consider whether the evidence is 
sufficient to trigger VA's duty to assist the Veteran by 
providing a medical examination.  Id. at 5.  In the decision 
below, the Board has endeavored to comply with these 
instructions.  

In a letter received by the Board in February 2009, the 
Veteran, through his attorney, filed "a claim for increased 
compensation based on unemployability."  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's current pulmonary disability did not have onset 
during his active service and is not etiologically related to 
his active service.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary 
disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A disease may be service connected if the evidence of record 
reveals that the Veteran currently has a disease that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disease is not chronic, it will still be service 
connected if the disease is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

Disability diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran contends that he currently suffers from a lung 
disability due to exposure to a fungus, coccidiodes immitis, 
during service in the 1940's in California, more than 60 
years ago.  He asserts his belief that he inhaled this fungus 
and this caused a disease, coccidioidomycosis, also known as 
Valley Fever or San Joaquin Valley Fever, which was 
misdiagnosed during service in 1950.  He contends that he has 
suffered from this disease since 1944.  He reports that, 
beginning between 1961 and 1971, physicians have told him 
that his pulmonary disability is due to coccidioidomycosis.  

All evidence favorable to the Veteran's claim rests on his 
own reports.  These reports can be divided into two parts.  
First, his report that a physician diagnosed 
coccidioidomycosis at some point between 1961 and 1971.  
Second, the Veteran's speculation that he was exposed to the 
fungus, coccidiodes immitis, during service, suffered from 
resulting coccidioidomycosis during service, and has since 
suffered either from that disease or from residuals of that 
disease.  

With respect to the Veteran's own opinion as to whether he 
was misdiagnosed during service and actually had 
coccidioidomycosis, his opinion is not competent evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Veteran, however, is competent to report a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

It is within the Board's province to consider the credibility 
of the Veteran's report of what physicians told him.  Indeed, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated "This is not to 
say that the Board may not discount lay evidence when such 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  

The Board finds that, although the Veteran is competent to 
report what he believes a physician told him, his report is 
not credible.  

In his November 2002 claim, the Veteran indicated that a lung 
disability began in November 1944 and that he was treated in 
August 1950 at the U.S. Navy hospital in Portsmouth Virginia.  
He also reported treatment at Our Lady of Lourdes Hospital in 
Camden New Jersey in July 1960.  In another entry in that 
application, he stated that a mycotic lung disease began in 
November 1945 and that VA treated him for this disease in 
November 2002.  

Service records show that the Veteran entered onto active 
duty for the first time in July 1944, attended 12 weeks of 
recruit training in Sampson, New York, and was transferred to 
the Construction Battalion Receiving Depot (CBRD), Camp 
Parks, Shoemaker, California, for duty in Construction 
Batallions, in October 1944.  During the September 2006 Board 
hearing, the Veteran testified that he spent two months in 
California during service, after which time he was deployed 
to Guam.  Hearing transcript at 3.  This is supported by the 
service personnel records which show that the Veteran arrived 
in California on October 17, 1944, was on pre-embarkation 
leave from November 3, 1944 to November 18, 1944, and was 
authorized to wear the Asiatic-Pacific Campaign Ribbon after 
December 20, 1944 for duty outside the continental United 
States.  

Simply stated, it is during this two month period in 1944, 
that he believes he was exposed to coccidiodes immitis.  

In a letter dated in March 2006, the Veteran stated that 
after his service in California and during his service in the 
Pacific, he had several bouts of illness which were diagnosed 
as mild cases of bronchial pneumonia.  He reports that from 
early 1945 until his discharge from active service he had the 
same symptoms every four to five months, and was successfully 
treated with bedrest and antibiotics each time.  

Service treatment records from the Veteran's period of 
service from October 1944 through June 1946 contain no 
reports of symptoms or treatment for any illness.  A June 
1946 clinical entry states that the Veteran was examined and 
found physically qualified for discharge from service.  This 
report also states that a photofluorographic examination of 
the Veteran's chest was negative.  

Of record is a report of physical examination dated in August 
1946 for the purpose "CONVENIENCE OF THE GOVERNMENT 
DEMOBILIZATION HONORABLE DISCHARGE."  This examination 
report lists, under a heading of "History of illness or 
injury", "usla childhood diseases.".  Documented on the 
reverse side of this report is that the Veteran reenlisted in 
the U.S. Naval Reserves for inactive duty.  

A report of medical history is of record dated in May 1950.  
This report is a questionnaire for completion by the Veteran.  
In this report, the Veteran indicated that he was had either 
then had or had previously had severe eye, ear, nose, or 
throat trouble but did not then have nor had previously had 
chronic or frequent colds, sinusitis, hay fever, asthma, 
pneumonia, shortness of breath, pain or pressure in his 
chest, or chronic cough.  He also reported that he had been a 
patient in a hospital at age 22 for a septum removal, and at 
age 23 for an appendectomy and broken arm.  He indicated that 
he had ether consulted or been treated within the past five 
years for appendectomy, broken arm, deviated septum, and 
grippe.  

A report of physical examination dated in June 1950 documents 
that the Veteran's respiratory system was normal.  

The only service treatment record report of pulmonary 
symptoms or disease is found in August 1950 clinical notes 
from the U.S.S. Phillip, which had a Federal Post Office 
address in New York, and from the Naval hospital in 
Portsmouth, Virginia.  These notes document the Veteran's 
report that he had suffered from a cough and fever in April 
1950, which lasted five weeks, but responded to penicillin 
and sulfa.  He reported developing a productive cough, fever, 
and chest pain several days prior to the August 1950 hospital 
admission.  August 4, 1950 chest x-rays showed pneumonia and, 
following treatment, August 9, 1950 x-rays were normal.  He 
was diagnosed with broncho pneumonia hemolytic and strep.  

In an October 1950 report of medical history, the Veteran 
indicated that he did not then have, nor had ever had severe 
eye, ear, nose, or throat trouble, sinusitis, hay fever, 
shortness of breath, pain or pressure in his chest, or 
chronic cough, but had suffered pneumonia.  In answer to 
hospitalization, the Veteran listed "1950 USNH, Portsmouth, 
Va.  Broncho-Pneumonia."  

In a report of medical examination, dated in January 1951, 
the only item listed as pertinent and interval history is 
"Broncho-pneumonia 8-3-50 to 8-25-50."

These reports, contemporaneous to the Veteran's active 
service, contradict the Veteran's statement in his March 2006 
letter that he had pulmonary symptoms every four to five 
months from 1945 until his discharge.  Also evidence that he 
did not have any such symptoms and was not treated with 
antibiotics every four to five months is the absence of any 
report of such treatment in these detailed reports.  The 
Board finds these reports to be more probative than the 
Veteran's reports, some half century late, as to whether he 
suffered any pulmonary symptoms during his service other than 
those documented in his service treatment records.  See Curry 
v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Similarly, the Board finds these service treatment 
records more probative than the Veteran's account, in his 
November 2002 claim, that he had mycotic lung disease in 
1945.  Id.  

More importantly, the discrepancy between these service 
treatment records and the Veteran's more recent accounts 
tends to show that the Veteran is not a credible historian.  

In his November 2002 claim, the Veteran reported that his 
lung condition began in November 1944 and that he was treated 
in August 1950.  Taken with the service treatment records, 
this assertion is evidence that what the Veteran reports as 
fact is not fact, but rather, is his speculation overlaid 
upon fact.  There is no indication of lung disease or 
symptoms in any document dated earlier than August 1950.  
Even at that time, the Veteran did not report a history of 
lung disease going back further than April of 1950.  The most 
probative evidence of record shows that he had no lung 
disease prior to April 1950.  Yet, the Veteran indicated in 
his claim that his disability began in November 1944.  He has 
taken the time that he arrived in California and presented 
that as fact as to when his disability began.  This is more 
evidence that the Veteran is not a credible historian.  

Chest x-rays were negative in October 1950 and May 1951.  A 
June 1951 report of discharge medical examination shows a 
normal clinical evaluation of the Veteran's lungs and chest.  
These service treatment records are absent for any mention of 
coccidioidomycosis or exposure to a fungus.  This is evidence 
against his claim because this evidence shows that the 
Veteran did not have coccidioidomycosis during service, but 
rather suffered from a single episode of pneumonia, which was 
treated, resolved, and did not reoccur.  

The next evidence of record are September 2002 clinical notes 
from a private physician, "B.M.F.", M.D.  These records, 
and VA clinical notes from two days in November 2002, are the 
only medical evidence submitted by the Veteran.  

Dr. B.M.F. documented the Veteran's report that he had 
shortness of breath and had been scheduled to have an 
examination by the Veteran's Administration in November 2002.  
Dr. B.M.F. wrote 

"The patient states that he got 
"cocci" in the service.  Acquired ten 
years post Korean War.  Had "lot of 
scarring."  Sinuses occasionally bother 
him in an aeroplane."  Treated by Dr. 
[L.] with Avelox.  Improved symptoms in 
terms of dyspnea.  The patient is 
"allergic to molds", if mold count is 
high, does not feel like moving around.  
Also questionable problem with platelets.  
Has some difficulty breathing since age 
50, thinks chelation therapy helps him, 
has every two to three years over the 
last 25 years.  Receives from Dr. [R] in 
Sarasota.  Has increased sputum when mold 
count is increased.  Stopped cigarettes 
30 years ago, having smoked two packs of 
cigarettes per day for 30 years.  Worked 
in demolition in the military.  Trained 
in San Joaquin Valley.  Had "recurrent 
pneumonia" in the 1960's.  Treated with 
three to four cocci with "pills".  

Under a heading for past medical history, Dr. BM.F. included 
"San Joaquin valley fever 1965, hospitalized in New 
Jersey."  

After physical examination and chest x-ray, Dr. B.M.F. 
provided an impression that included, in pertinent part, the 
following:

1.  Possible right middle lobe fibrosis - 
more likely than acute infiltrate 
although infiltrate possible - 
questionable residuals of 
coccidioidomycosis.  

2.  Coccidioidomycosis by history.  

3.  Questionable myelodysplasia. 

4. COPD [chronic obstructive pulmonary 
disease].  

5.  Remote history of pneumonia - 1946.  

Other notes from Dr. B.M.F. make no mention of 
coccidioimycosis, nor do other notes mention the Veteran's 
military service.  

Dr. B.M.F.'s report that the Veteran had "coccidioidomycosis 
by history" and "questionable residuals of 
coccidioidomycosis" (emphasis added) is evidence that Dr. 
B.M.F. found no physical sign of coccidioidomycosis or 
residuals therefrom.  This, coupled with Dr. B.M.F.'s 
placement of the Veteran's language in quotes, is evidence 
that it appears that this physician placed little value on 
the Veteran's reports.  

Moreover, the Veteran reported to Dr. B.M.F. that he began 
having some breathing problems at age 50.  The Veteran was 
born in 1927.  His report of breathing problems at age 50 
would place his first symptoms after his successfully treated 
pneumonia in 1950, in 1977, some twenty six years after his 
last separation from service and more than thirty years after 
his service in California.  This is evidence against his 
claim because it tends to show that he had no symptoms of a 
lung disease for many years after separation from service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (a 
long delay in reporting symptoms of an illness is evidence 
against the credibility of a report of continuity of 
symptomatology).  

Additionally, the language in which the Veteran reported his 
alleged coccidioimycosis to Dr. B.M.F. is not the language of 
an accurate medical diagnosis communicated to the Veteran by 
a physician.  The Board finds that reports of "cocci", and 
being treated "three to four cocci with 'pills'" renders 
highly suspect any conclusion that the Veteran was actually 
diagnosed with coccidioimycosis by a physician.  

VA treatment records consist of notes from two days, November 
12-13, 2002, from the Sarasota primary care clinic.  The 
report states that the Veteran was "seen for management of 
Hypercholesterolism, and pulmonary fibrosis from 
Coccidioidomycosis."  Since this was the first note of the 
first visit by the Veteran, this mention of 
coccidioidomycosis is merely included in a reason given by 
the Veteran for his visit; there is no data at this point for 
VA to have diagnosed the condition.  Although the impression 
includes status post coccidioidomycosis with pulmonary 
fibrosis, no x-rays or diagnostic tests were conducted prior 
to the November 12, 2002 note.  

A radiology report from November 13, 2002 includes an 
impression of "No acute process.  Moderate pulmonary 
fibrosis and emphysema.  No previous films."  Hence, to the 
extent that the VA notes of November 12, 2002 refer to 
coccidioidomycosis, they necessarily depend solely on the 
report of the Veteran for that reference.  The notes, 
therefore, do not add any evidence favorable to the Veteran's 
claim beyond whatever value is to be assigned to the 
Veteran's reported history.  

The notes, however, are more evidence against his claim 
because they show a discrepancy between his reports to Dr. 
B.M.J.  Here he reports being treated for coccidioidomycocis 
in the 1970's, as opposed to his report to Dr. B.M.J. that he 
was treated for the disease 10 years after the Korean War.  
This is more evidence that the Veteran is not an accurate 
historian.  

Both the VA treatment notes and Dr. B.M.F.'s references to 
coccidioidomycosis rely solely on the Veteran's reports.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
the Board finds that the Veteran's reported history is not 
accurate.  As such, the references to coccidioidomycosis in 
the VA treatment records and by Dr. B.M.F. are without 
probative value.  

In the March 2006 letter, the Veteran explained the basis of 
his claim.  He reported that he obtained his information to 
support his claim by conducting an Internet search for 
"Valley Fever."  He then asserted his belief that he came 
in contact with spores that cause Valley Fever while he was 
stationed in California.  He explained that the Internet 
sources indicated that coccidioidomycosis is caused by fungal 
spores in the soil that become airborne when the soil is 
disturbed and infect persons susceptible to the disease.  He 
reasoned that the training exercises he reports participating 
in the San Joaquin Valley, demolition exercises and the 
digging of foxholes, stirred up the soil and that he then 
breathed the fungal spores and became infected with the 
disease.  He reports that he had all of the symptoms listed 
in the internet sources as symptoms of coccidioidomycosis but 
that the military medical staff misdiagnosed his condition as 
pneumonia.  

He goes on to state: 

In 1961, I became sick at work - same 
symptoms only much more severe and was 
placed in a hospital by my family doctor.  
One of the doctors examining me was from 
California.  After a blood test, he did 
some skin allergy tests on me and one of 
them was extremely positive.  Next came a 
bronchiascope test.  He asked me if I had 
ever been to 

The Veteran's sentence stops at that point, which is at the 
end of the first page that the Veteran submitted.  The next 
page of the letter begins as follows:

What is the treatment for Valley Fever?  
Fungus killing medications!  I was sent 
to a clinic in Camden, N.J. for several 
visits - took medicine and after 3 (I 
think) visits was pronounced clear of the 
disease.  The doctor explained to me that 
I would have some scarring on my lungs 
and I should apply for a disability 
pension from the government.  

The Veteran reported that "[a]fter the fungus was removed 
from my system" he never had bronchial pneumonia symptoms 
again.  He also stated that he had breathing problems four or 
five years before the hearing and had sought treatment by VA.  
He stated as follows:

The doctor at the Sarasota VA, on my 
first physical, was a substitute for the 
regular doctor.  He was also very 
experienced in San Juaquin Valley Fever 
and recognized the lesions on my lungs as 
soon as he saw the x-rays.  

Again, the Veteran's account reflects his own speculation; 
not an accurate account of history.  His version of history 
is inconsistent with what is stated in the more probative 
recorded VA November 2002 notes.  Those notes make no mention 
that a physician recognized lesions shown on x-rays as 
evidence of San Joaquin Valley Fever.  The radiologist report 
refers to emphysema and pulmonary fibrosis and is absent for 
any reference to San Joaquin Valley Fever or 
coccidioidomycosis.  None of the notes that do mention 
coccidioidomycosis were rendered prior to the x-ray report.  
It is simply beyond belief that VA physicians would have 
recognized the residuals of a specific disease on an x-ray 
report and then not referred to that evidence in the report.  
The Veteran has read into history his own view of the facts 
to equate pulmonary fibrosis and emphysema to lesions caused 
by San Joaquin Valley Fever.  

The September 2006 Board hearing transcript contains two 
sections of testimony regarding what the Veteran describes as 
prior diagnoses of Valley fever.  During this testimony, the 
Veteran responded to questions from his representative and 
from the undersigned.  Unless otherwise indicated in the 
testimony, the questions are from his representative.  The 
first line of testimony is as follows:  

Q.  Let's talk about your disability.  When's the last 
time you saw a doctor for your lung condition?
A.  The last time, probably 3 visits a year to my local 
doctor, Dr. [L] (phonetic sp.), he always checks that.
Q.  Okay.
A.  (inaudible) several times, (inaudible).  Dr. [B] 
(phonetic sp.) in the VA over in Sarasota.  
Q.  Sir, you were outpatient for that in Sarasota, 
Florida, VA outpatient?
A.  (inaudible).  
Q.  Okay.  
A.  That was when I first started (inaudible) 
medication.  I had been taking Adver for my lungs.  
There was a substitute doctor, (inaudible) was on 
vacation.  (inaudible).  (inaudible), California, he 
took my x-rays and told me what I had.
Q.  What did he tell you?
A.  He said I had scars from (inaudible) Valley Fever.
Q.  And (inaudible)?
A.  Yeah, basically, (inaudible).  
CHAIRMAN to Veteran: 
Q.  What was that?
A.  Dr.--
Q.  When was that?
A.  (inaudible). 
Veteran's representative to Veteran:
Q.  Prior to (inaudible), right now I'm looking at prior 
(inaudible) from November 12, 2002, [a VA physician] 
(inaudible), the doctor that Mr.[the Veteran] saw 
Sarasota outpatient clinic.  The (inaudible) was 
coxsinial biococus, which is pulmonary (inaudible) was 
(inaudible) diagnosis gave at that time.  How did he say 
you got this?
A.  He didn't say how I got it, he just said you have 
the scars, other words you don't have fungus.
Q.  What is your fungus?
A.  From the time I left the service in 1951.
Hearing transcript at 5-6.  

The next section of testimony relevant to the Veteran's 
alleged diagnosis of coccidioidomycosis is as follows:  

A.  Well, they would talk to them about (inaudible) 
bronchitis and bronchial phenomena.
Q.  Okay.  
A.  Then I had it the whole time I was out of the 
service, every 6 months and by then I think had 
penicillin and they would give me a shot of penicillin I 
would be fine.  This prior to doctors.  When I went into 
the service, (inaudible) I got it when I was stationed 
aboard the U.S.S. Phillips (phonetic sp.).  They put me 
in the hospital for a whole week.  And they (inaudible), 
they checked and checked, they couldn't find anything.  
They said I bronchial phenomena and they gave me 
penicillin and I was fine, but they kept me in there 
checking me to see if they could find what it was and 
they couldn't find anything different and they shipping 
me off to Key West for awhile.  And then I finally, I 
got out, I took an out, (inaudible) and I went home and 
I would have these attacks while I was in college or 
when I first got married.  Every 6 months, 5 months, 
they would phenomena and they called it bronchial 
because it was in my chest.  And then I had it bad in 
1971, I had an attack, they put me in the hospital.  The 
doctors name was Dr. [W] (phonetic sp.) and (inaudible) 
hospital and he took me there himself, they said they 
had no rooms, he said you find a room.
Q.  This is in New Jersey?
A.  Yup.  He said it was full.  And they found me room 
and the next day we had a doctor that came in, that was 
from California again and he took a look and he gave me 
an injection about 4 or 5 little injections under the 
skin.  And about 3 or 4 hours later, one of them was 
blown up like a balloon and the rest have disappeared 
and then they gave me a (inaudible) scope, which is the 
worst possible thing that I've ever had done to me in my 
life.  And they poke me in my lungs.  He came in the 
next day, I think, and he said have you ever been 
(inaudible) in the west.  And I said yeah.  
Q.  Where?
A.  (inaudible).  You have Valley Fever, probably 
(inaudible) the name of it, but (inaudible) Valley 
Fever.  I said, doctor, will I die and he said no, we're 
going to send you to a clinic.  And they did, they sent 
me to a clinic in New Jersey and I spent 3 visits and 
they gave me medicine.  On the fourth visit, they gave 
me (inaudible) and said you're clear.  (inaudible) work, 
probably (inaudible).  And I went back to (inaudible) 
and he said go to, apply for (inaudible).  Do I ever 
have to (inaudible) and he said no, probably not.  I 
said to him, I feel fine most of the time (inaudible).  
Q.  (inaudible). 
A.  So, I had no problem, I have never had any 
(inaudible) or anything like that.  And about 5 years 
ago, after we had moved out here, I started having 
problems breathing.  I went to Dr. [L], took x-rays.  
And all the time, anytime I (inaudible) for any kind of 
insurance--went to work for a (inaudible) company 
(inaudible), they take x-rays and they would right away 
call the doctor yet and I had to tell them what it was.  
And they would look at it, and say oh, okay.  
Q.  Tell them what?
A.  (inaudible) fungus.
Q.  You didn't have the fungus at that time?
A.  Oh, no, it was gone, but the scars were there.  
Q.  Scars in your lungs, (inaudible), fungus back?
A.  Some of the doctors would send that, fax that x-ray 
record.  And it would come back and they say okay, 
you're okay.  So, when I finally got a good, a 
(inaudible) check with somebody send it out and he's say 
okay, he put me on Adver 250.
The nature of the Veteran's reports detracts from the 
credibility of his reports as does the inconsistency between 
these reports and his service records.  The service records 
show that, in August 1950, he reported one previous bout of 
respiratory illness in April of 1950; not the frequent 
attacks he now describes as occurring following his 1944 
service in California.  

More importantly, this testimony is inconsistent with the 
objective evidence of record.  He testified that, during his 
inpatient treatment in 1950, the clinicians could not find 
anything wrong with him and diagnosed "bronchial 
phenomena."  That account is contradicted by the report from 
August 1950.  This report clearly states that the Veteran had 
broncho pneumonia and strep and was successfully treated.  
Even the Veteran acknowledged in his testimony that treatment 
with penicillin cured his illness.  That he did not again 
report any respiratory illness for many years, is evidence 
that the clinicians who treated the Veteran in August 1950 
correctly diagnosed his illness.  The Board places greater 
weight on these contemporaneous reports of medical 
professionals than the Veteran's reports some half century 
later.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

Other evidence that the Veteran's reports are not credible is 
his testimony that he was told that he had "Valley Fever, 
probably (inaudible) the name of it, but (inaudible) Valley 
Fever."  This is evidence that the Veteran does not know or 
remember what he was told but rather only what a physician 
"probably" told him.  The nature of the Veteran's 
testimony, when viewed with the other evidence of record, is 
that of confusion and an intermingling of what the Veteran 
was told and what he has read and hypothesized as fitting his 
circumstances.  

The Veteran's March 2006 letter, his testimony during the 
hearing, and the September 2002 private treatment records and 
November 2002 VA treatment records, viewed together, show 
that the Veteran's accounts of what he was told by medical 
professionals are not credible accounts.  His accounts are 
simply too disjointed and interlaced with his own 
interpretations of what he was told to be of any significant 
probative value.  

Because the Veteran's reports that a physician or physicians 
told him he had coccidioidomycosis are not credible, the 
Board places very little weight on these reports.  The Board 
places significantly more weight on the service treatment 
records and finds that the Veteran suffered from the disease 
which was diagnosed and successfully treated by the medical 
professionals at the Naval Hospital in August 1950.  There is 
no evidence of record that the Veteran's pneumonia or strep 
recurred after 1950.  rather, all evidence shows that it did 
not.  He was not diagnosed with pneumonia in 2002, but rather 
with emphysema.  All references in 2002 to coccidioidomycosis 
are only from the Veteran's own less than credible reports.  

The Board has also considered the Veteran's own opinion that 
he must have inhaled dust with the coccidioidomycosis causing 
fungus between 1944 and 1946, came down with 
coccidioidomycosis in 1950, and continues to suffer from 
residuals of the disease.  Whether his opinion is competent 
is a separate question from whether he is competent to report 
a contemporaneous diagnosis of a medical professional.  

First, his underlying factual basis for his diagnosis of 
ingestion of the coccidioidomycosis causing fungus is nothing 
more than speculation and with little, if any, probative 
value.  Second, his own opinion that he was misdiagnosed with 
pneumonia and strep and really suffered from 
coccidioidymocisis is not competent evidence.  

As explained by the Federal Circuit in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), a layperson is capable of 
offering evidence as to the diagnosis of simple conditions.  
In Jandreau, the issue was whether the claimant had suffered 
a dislocated shoulder.  Similarly, the Court has found that a 
layperson is capable of diagnosing varicose veins, a 
condition readily identified by observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In contrast, lay 
evidence is not competent to answer more complex questions 
that are clearly of a medical nature.  Id. at 309 (citing 
Layno, supra, which cautioned that lay testimony that a 
Veteran suffered from bronchial asthma was not competent 
evidence because the matter required medical expertise); see 
also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(stating that unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Coccidioidomycosis is too complex a medical condition to be 
subject to the self diagnosis of the Veteran.  

With respect to the Veteran's pulmonary fibrosis and 
emphysema, service treatment records are negative for 
treatment or diagnoses for these conditions.  No independent 
(not based on the Veteran's reports) medical evidence of 
record provides any connection between these diseases and the 
Veteran's service.  Hence, there is no basis for granting 
service connection for these currently diagnosed diseases.  

In summary, the most probative evidence of record shows that 
the Veteran had one episode of pneumonia and strep in 1950, 
was successfully treated and had no recurrence of the 
diseases.  The Veteran's own theory that he now suffers from 
a disease that was misdiagnosed in service is not competent 
evidence.  His report of a diagnosis communicated to him by a 
physician many years after service and many years prior to 
the filing of his current claim is not credible.  The 
unfavorable to the Veterans claim outweighs the evidence 
favorable to the Veteran's claim.  Hence his appeal must be 
denied.  For these reasons, there is no reasonable doubt as 
to any issue of fact or law and the benefit-of- the-doubt 
rule is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in December 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are 
service treatment and personnel records, VA outpatient 
treatment records, and private treatment records from 
"B.M.F.", M.D. and "W.C.L.", M.D.  During the September 
2006 Board hearing the Veteran reported that no other 
relevant medical evidence is available and declined any 
assistance on VA's part in attempting to obtain any 
additional evidence.  Hearing transcript at 9-12.  

A VA examination has not been afforded the Veteran in this 
case.  The Board finds that the record does not contain 
evidence establishing that a relevant event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period.  
The Veteran's claim is hinged on exposure to coccidioides 
immitis during his service in California.  All references to 
such exposure originate solely with the Veteran.  

Both the Veteran and (if needed) the Court and the parties of 
the joint motion are asked to look closely at this record and 
what the Veteran is alleging.  There is no evidence that the 
Veteran was exposed to coccidioides immitis during service 
that does not rest on his own speculations.  His reports of a 
diagnosis of coccidioidomycosis many years after service are 
found to be not credible by the Board.  Those reports are 
outweighed by the more probative evidence of record, as 
explained in the decision above.  It is important to note 
that the records in this case not only do not support the 
claim, on close inspection they provide highly probative 
evidence against this claim. 

As the evidence does not establish that an event, disease, or 
injury relevant to the Veteran's claim occurred during 
service, VA has no duty to afford the Veteran a medical 
examination or obtain a medical opinion.  A VA examination in 
this case serves no constructive purpose. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


